1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11       DIANA D.,1                                 Case No. 5:18-cv-01996-GJS
12                    Plaintiff
13            v.                                    MEMORANDUM OPINION AND
                                                    ORDER
14       ANDREW M. SAUL, Commissioner
         of Social Security,2
15
                      Defendant.
16
17                                 I.   PROCEDURAL HISTORY
18          Plaintiff Diana D. (“Plaintiff”) filed a complaint seeking review of the
19   decision of the Commissioner of Social Security denying her application for
20   Disability Insurance Benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), the parties
21   consented to proceed before the undersigned United States Magistrate Judge and
22   filed briefs addressing the disputed issues in this case. [Dkt. 17 (“Pl. Br.”), Dkt. 21
23   (“Def. Br.”), Dkt. 22 (“Reply”).] The Court has taken the parties’ briefing under
24   submission without oral argument. For the reasons set forth below, the Court
25
     1
26          In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party in this case.
27
     2
            Andrew M. Saul, now Commissioner of the Social Security Administration, is
28   substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
1    affirms the decision of the ALJ and orders that judgment be entered accordingly.
2
3                II.   ADMINISTRATIVE DECISION UNDER REVIEW
4           On October 24, 2014, Plaintiff filed an application for DIB alleging disability
5    beginning May 14, 2010. [Dkt. 14, Administrative Record (“AR”) 145-147.] In
6    both applications, Plaintiff stated that she became disabled and unable to work due
7    to her physical impairments. Defendant denied her application on initial review and
8    reconsideration, and Plaintiff was found not disabled by an Administrative Law
9    Judge (“ALJ”) in a September 20, 2017 decision. [AR 15-23.] Plaintiff sought
10   review of the ALJ’s decision, which was denied. The present case before the Court
11   followed.
12          As relevant here, ALJ’s decision under review found that Plaintiff had severe
13   impairments including pancreatitis, cervical spine degenerative disc disease, lumbar
14   spine degenerative disc disease, hernia, and obesity. [AR 17.] The ALJ then found
15   that Plaintiff did not have an impairment or combination of impairments that met or
16   medically equaled a listed impairment. [AR 17.] Based on her impairments, the
17   ALJ found that Plaintiff had the Residual Functional Capacity (“RFC”) to perform
18   the full range of light work as defined in 20 CFR 404.1567(b). [AR 19.]
19          The ALJ then determined that Plaintiff could perform her past relevant work
20   and therefore she was not under a disability through her date last insured. [AR 22-
21   23.]
22
23                           III.   GOVERNING STANDARD
24          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
25   determine if: (1) the Commissioner’s findings are supported by substantial
26   evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
27   Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
28   Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
                                                2
1    “Substantial evidence is more than a mere scintilla but less than a preponderance; it
2    is such relevant evidence as a reasonable mind might accept as adequate to support a
3    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
4    2014) (internal citations omitted).
5          The Court will uphold the Commissioner’s decision when the evidence is
6    susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
7    1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
8    by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
9    did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
10   reverse the Commissioner’s decision if it is based on harmless error, which exists if
11   the error is “inconsequential to the ultimate nondisability determination, or if despite
12   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
13   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
14   omitted).
15                                    IV.    DISCUSSION
16         Appealing the Commissioner’s decision to deny her application for benefits,
17   Plaintiff argues the ALJ erred in his evaluation of her subjective complaints,
18   specifically that she could not complete a full work day due to her chronic
19   pancreatitis. (Doc. 15 at 16-26.). According to Plaintiff, because “she has to lie
20   down more than half the day,” she cannot complete her past relevant work as
21   determined by the ALJ. Therefore, the sole issue in dispute is whether the ALJ
22   properly evaluated Plaintiff’s subjective symptom testimony.
23         A.     Legal Standard
24         Where, as here, the ALJ finds that a claimant suffers from a medically
25   determinable physical or mental impairment that could reasonably be expected to
26   produce her alleged symptoms, the ALJ must evaluate “the intensity and persistence
27   of those symptoms to determine the extent to which the symptoms limit an
28   individual’s ability to perform work-related activities for an adult ....” Soc. Sec.
                                                 3
1    Ruling (“SSR”) 16-3p, 2017 WL 5180304, *3.6.
2          A claimant initially must produce objective medical evidence establishing a
3    medical impairment reasonably likely to be the cause of the subjective symptoms.
4    Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Bunnell v. Sullivan, 947 F.2d
5    341, 345 (9th Cir. 1991). Once a claimant produces objective medical evidence of
6    an underlying impairment that could reasonably be expected to produce the pain or
7    other symptoms alleged, and there is no evidence of malingering, the ALJ may
8    reject the claimant’s testimony regarding the severity of his or her pain and
9    symptoms only by articulating specific, clear and convincing reasons for doing so.
10   Brown-Hunter v. Colvin, 798 F.3d 749, 755 (9th Cir. 2015) (citing Lingenfelter v.
11   Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)); see also Smolen, supra; Robbins v.
12   Social Sec. Admin, 466 F.3d 880, 883 (9th Cir. 2006); Reddick v. Chater, 157 F.3d
13   715, 722 (9th Cir. 1998); Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.
14   1997). Because the ALJ does not find that Plaintiff was malingering, the “clear and
15   convincing” standard stated above applies.
16         Generalized, conclusory findings do not suffice. See Moisa v. Barnhart, 367
17   F.3d 882, 885 (9th Cir. 2004) (the ALJ’s credibility findings “must be sufficiently
18   specific to allow a reviewing court to conclude the [ALJ] rejected [the] claimant’s
19   testimony on permissible grounds and did not arbitrarily discredit the claimant’s
20   testimony”) (citation and internal quotation marks omitted); Holohan v. Massanari,
21   246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ must “specifically identify the
22   testimony [the ALJ] finds not to be credible and must explain what evidence
23   undermines the testimony”); Smolen, 80 F.3d at 1284 (“The ALJ must state
24   specifically which symptom testimony is not credible and what facts in the record
25   lead to that conclusion.”).
26         B.     Plaintiff’s Testimony
27         At the hearing, Plaintiff testified about her impairments including: chronic
28   pancreatitis, neck pain, back pain, and headaches. Plaintiff testified that she was
                                                4
1    diagnosed with chronic pancreatitis in 2008, approximately two years before her
2    May 14, 2010 disability onset date. [AR 38.] Plaintiff’s pancreatitis causes “a real
3    deep pain in her stomach” and nausea. [AR 38.] To treat her pancreatitis, Plaintiff
4    takes Creon, an enzyme medication, daily, because her body no longer produces
5    enzymes. [AR 39.]
6           When asked about her other impairments, Plaintiff testified that she also
7    suffers from neck pain, back pain, and muscle spasms, but her treatment for those
8    symptoms has been delayed due to her aneurysm diagnosis. In November 2015,
9    Plaintiff was diagnosed with an aneurysm that causes severe headaches, blurred
10   vision and muscle spasms in the back of her head, down to her lower back. [AR
11   42.] Plaintiff has had five endovascular procedures to place coils in her aneurysm in
12   order to reduce its size. [AR 42.] However, because the aneurysm is still growing,
13   Plaintiff may need “open head” surgery in the future. [AR 42.] Plaintiff also suffers
14   from sciatic nerve pain that she cannot relieve due to her ibuprofen allergy. [AR 40-
15   41.]
16          When asked about her limitations due to her impairments, Plaintiff testified
17   that she has difficulty walking for longer than 20 minutes, difficulty standing and
18   sitting for prolonged periods, and she needs to lie down more than half the day. [AR
19   43-45].
20          C.    The ALJ’s Decision Sets Forth At Least One Clear and Convincing
21   Reason for Rejecting Plaintiff’s Credibility
22          With respect to Plaintiff’s “debilitating pancreatitis,” the ALJ initially found
23   that Plaintiff’s allegations were inconsistent with the medical evidence of record.3
24   [AR 19.] Specifically, the ALJ noted that Plaintiff’s “physical examination revealed
25   normal findings” and “a comprehensive metabolic panel” was within normal limits.
26   [AR 19.] The ALJ further observed that treatment records reflected that Plaintiff’s
27
     3
            Plaintiff does not challenge the ALJ’s findings with respect to inconsistency
28   with the objective medical evidence.
                                               5
1    pancreatitis was “generally well controlled” with medications, when Plaintiff “was
2    compliant with taking them as prescribed treatment.” [AR 19.]
3          The Court’s review of the record reveals that the ALJ properly discounted
4    Plaintiff’s testimony about the intensity, persistence and limiting effects of her
5    pancreatitis based on Plaintiff’s consistent and positive to response to her
6    medication, when taken as prescribed. [AR 19, 302-307.] The effectiveness of
7    treatment is a relevant factor in determining the severity of a claimant’s symptoms.
8    20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); see also Warre v. Comm’r of Soc. Sec.
9    Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
10   effectively with medication are not disabling for the purpose of determining
11   eligibility for ... benefits.”). Substantial evidence of effective treatment may provide
12   a specific, clear, and convincing reason to discount a claimant’s subjective symptom
13   testimony. See Youngblood v. Berryhill, 734 F. App’x 496, 499 (9th Cir. 2018)
14   (affirming ALJ decision citing “instances where treatment and medication alleviated
15   [the claimant’s] symptoms” to discount claimant’s testimony).
16         Here, the ALJ set out ample evidence demonstrating that Plaintiff’s
17   impairments were effectively controlled with medication. First, in summarizing
18   Plaintiff’s pancreatitis treatment between 2011 through Plaintiff’s date last insured,
19   December 31, 2014; 4 the ALJ noted that on September 18, 2011, Plaintiff reported
20   to the hospital for evaluation of significant abdominal pain. [AR 19.] Upon
21   admission, Plaintiff acknowledged that she had not been compliant with her
22   medications because she lost her insurance prior to hospitalization. [AR 20, 304-
23   307.] Plaintiff remained in the hospital for four days and her condition improved
24   with treatment. [AR 20, 303.] Plaintiff was restarted on medications and she was
25
26
     4
            The ALJ read and considered all the medical evidence in the record, including
27   evidence from the period prior to Plaintiff’s alleged onset date. However, the ALJ
     concluded that there was no evidence to support any disabling functional limitation
28   prior to the Plaintiff’s date last insured. [AR 19.]
                                                  6
1    recommended to follow-up with a gastroenterologist at a clinic after discharge. [AR
2    20.] Plaintiff was hospitalized again on April 1, 2012. [AR 288.] However, her
3    follow-up appointment on April 9, 2012, noted that Plaintiff had presented to the
4    emergency department [on April 1, 2012] with pancreatitis symptoms because she
5    could no longer afford her pancreatitis medications. [AR 420.] Based on this
6    evidence, it was rational for the ALJ to infer that when Plaintiff was hospitalized in
7    2011 and 2012 it was due to the fact that she failed to take her prescribed
8    medications.
9          Plaintiff’s failure to take her medications also resulted in a hospital stay in
10   2013. On May 16, 2013, Plaintiff was directed to continue her use of “Creon and
11   Cholestyramine” for treatment of her pancreatitis. [AR 394.] However, two months
12   later, on July 24, 2013, Plaintiff visited the emergency room with complaints of
13   “epigastric abdominal discomfort and vomiting for the last day.” [AR 402.]
14   Plaintiff was reported as taking “dicyclomine, tramadol, and Creon.” [AR 402.] At
15   her follow-up appointment on December 5, 2013, Plaintiff’s “epigastric pain [was]
16   significantly better.” [AR 401.] The physician noted that Plaintiff is compliant with
17   “Creon and cholestyramine,” but “her pain worsened once she tried to stop
18   cholestyramine.” [AR 401.] This is record evidence, as the ALJ noted that
19   Plaintiff’s symptoms were controlled when Plaintiff took her medication as
20   prescribed. [AR 20.]
21         Indeed, in a series of follow-up appointments, Plaintiff’s epigastric pain was
22   frequently described as: improved while compliant with her medication (AR 386 -
23   May 9, 2013; AR 394 -May 16, 2013); “somewhat improved” (AR 442, September
24   26, 2012); “doing well” (AR 373, August 14, 2013); and “significantly better” (AR
25   401, December 5, 2013).” With only few variations, Plaintiff consistently reported
26   her pancreatitis related pain as “mild” or a 4 out of 10 with her abdominal pain
27   symptoms noted as relieved by pain medication. [AR 371, 382, 439, 442, 447.]
28         Given the weight of this evidence, the ALJ correctly inferred from the
                                                7
1    longitudinal record that Plaintiff’s symptoms from pancreatitis were generally short
2    lived and medication was effective in controlling her symptoms when she was
3    compliant with prescribed treatment. [AR 19, 21, 354, 357- 359, 363, 371, 373, 388,
4    429, 442.] See Macri v. Charter, 93 F.3d 540, 544 (9th Cir. 1996) (ALJ is entitled
5    to draw inferences logically flowing from the evidence).
6          In rejecting the ALJ’s analysis, Plaintiff argues that the reason her symptoms
7    were well controlled is because she lies down half the day. (Dkt. 17 at 2, 6).
8    However, it appears that Plaintiff attributes her need to nap throughout the day to
9    controlling her headaches and not entirely to ameliorating her pancreatitis
10   symptoms. At the hearing, Plaintiff testified that she was diagnosed with an
11   aneurysm in November 2015 that causes “severe headaches, blurred vision, eye pain
12   and muscle spasms.” [AR 41-42.] The ALJ then asked Plaintiff about her
13   impairment related limitations as follows:
14         [Q]: And do you lie down during the day?
15         [A]: Yes, I do.
16         [Q]: How much of your day do you spend lying down?
17         [A]: Oh, man, half the day.
18         [Q]: And why is that? Why do you feel you need to lie down?
19         [A]: Because of the headaches that I get. They get so severe.
20   [AR 44.]
21         As the ALJ noted, while there was evidence that Plaintiff’s condition did
22   worsen in 2015, when Plaintiff was diagnosed with an aneurysm requiring coil
23   embolization, these records are not within the relevant time period. [AR 19.]
24         Ultimately, the ALJ cited at least one clear and convincing reason for
25   rejecting Plaintiff’s subjective complaints regarding the intensity, duration, and
26   limiting effects of her symptoms. Moreover, the ALJ’s reason was properly
27   supported by the record and sufficiently specific to allow this Court to conclude that
28   the ALJ rejected Plaintiff’s testimony on permissible grounds and did not arbitrarily
                                                  8
1    discredit Plaintiff’s testimony. Accordingly, reversal is not warranted based on the
2    ALJ’s consideration of Plaintiff’s testimony regarding the nature and severity of her
3    symptoms.
4                                   V.    CONCLUSION
5          For all of the foregoing reasons, IT IS ORDERED that the decision of the
6    Commissioner finding Plaintiff not disabled is AFFIRMED.
7          IT IS SO ORDERED.
8
9    DATED: October 15, 2019
10                                          _______________________________
                                            GAIL J. STANDISH
11                                          UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               9
